Mr. Chief-Justice Smith
delivered the opinion of the court.
The appellant was cited in the court of probates of Pontotoc county, to make an annual settlement of his accounts as the administrator of the estate of Aaron Root, deceased. The appellant filed an answer to the citation, in which he stated, that, in 1841, upon a report being made of the condition of the estate, and upon his suggestion it was declared insolvent by the court of probates; and thereupon, commissioners of insolvency were appointed. That the commissioners reported in 1844, when a dividend of thirty per -cent, was declared on the amount of *334claims presented and allowed, and ordered to be paid to the creditors; that this order of distribution was never appealed from, and that it remains in full power ;• that since said decree of distribution, to wit, in 1845, at the instance of the creditors, his bond as administrator was directed by an order of said court to be put in suit; that no assets have come into his hands since the showing of insolvency, and that he has accounted for all which he had received before that time. The respondent insisted that these transactions constituted a full administration of the estate, so far as the court of probates was concerned; hence, that the court had no jurisdiction to require him to make annual settlements. The answer W'as overruled, and a decree rendered, ordering him to settle his annual accounts, from which an appeal was taken to this court.
Whether this decree was correct, is the only question in the case.
In cases of insolvent estates, the rights and liabilities of the parties in interest, the creditors and the administrators, are ascertained and fixed by the report of the commissioners and the decree for distribution. When that is done, the executor or administrator ceases, as to all the assets which have been reported and accounted for, to be responsible in his fiduciary capacity. Creditors, whose claims have not been presented to the commissioners, are barred as to all assets which have been reported. The executor or administrator becomes directly and personally responsible to each creditor for his distributive share. What was before a debt, due in a representative capacity, becomes a personal obligation, for which an action may be maintained in the circuit court, upon the bond; and the execution which issues on the judgment is to be levied of the lands and chattels of the executor or administrator. f
Hence, as to all undiscovered and unreported assets,'the report of the commissioners of insolvency and the decree directing a distribution amongst the creditors, constitutes, so far as the jurisdiction of the court of probates is concerned, a full and complete administration. The executor or administrator is then no longer amenable to .the court. He cannot be called on to make a settlement, for the obvious reason that there is nothing to be accounted for to the court.
*335In the event of the discovery of assets, after the report of the commissioners of insolvency, and the decree directing a distribution of the fund in the hands of the administrator, or of effects which were not accounted for by the executor or administrator, his fiduciary character would attach; hence, as a necessary consequence, he would be amenable to the court in the course of their due administration. Under certain conditions, he would be responsible, in his representative capacity, to a creditor whose claim had not been presented to, and adjudicated by, the commissioners. With these exceptions, it cannot be doubted, that the decree for distribution terminates the relation which exists between the representative of a decedent’s estate and the court. In the case at bar, it is not pretended ihat effects of the decedent had come into the possession of the administrator, which were unaccounted for, or that property, either real or personal, belonging to the estate of the intestate had been discovered by his creditors; we, therefore, are of opinion, that the court erred in overruling the answer, and requiring the administrator further to account.
Let the decree of the court of probates be reversed, and the citation dismissed.